DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first pose determining module”, “a second pose determining module” and “a clock synchronization performing module” in claim 6.
“a cost function determining unit”, “a minimizing unit”, “a clock synchronization performing unit” in claim 7.

“a third pose determining unit”, “a first pose determining unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11 and 16, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hartung (US PGPUB 2017/0139411 A1).

As per claim 1, Hartung discloses a method for clock synchronization (Hartung, Fig. 8, and Fig. 19, and paragraph 139), comprising: 
determining a first pose change of an image acquirer with respect to a reference coordinate system at different image acquisition time points (Hartung, Fig. 8, and paragraphs 107 and 152, discloses sensors providing vehicle pose, location, and dynamic information including GPS, inertial, odometry (including visual)); 
determining a second pose change of a calibration acquirer with respect to the reference coordinate system at different corrected image acquisition time points (Hartung, paragraphs 152 and 164), wherein, the different corrected image acquisition time points are determined according to the different image acquisition time points and each predetermined correction time variable (Hartung, paragraph 164, discloses “the sensors of an autonomous vehicle system operate and generate sensor data asynchronously, and need timestamp correction so that they are all in a single time context….”); and 
performing a clock synchronization (Hartung, Fig. 19, shows steps for clock synchronization, specifically please see step 1916) on the image acquirer and the calibration acquirer according to the first pose change of the image acquirer and the second pose change of the calibration acquirer corresponding to each correction time variable (Hartung, paragraph 165, 

As per claim 6, Hartung discloses an apparatus for clock synchronization (Hartung, Fig. 8, and Figs. 19 and 25, and paragraph 139), comprising: 
a processor (Hartung, Fig. 25:2510); and 
a memory (Hartung, Fig. 25:2512), configured to store software modules executable by the processor, wherein the processor is configured to run a program corresponding to the software modules by reading the software modules stored in the memory (Hartung, paragraph 186), the software modules comprising: 
a first pose determining module (Hartung, paragraph 152, sensors), configured to determine a first pose change of an image acquirer with respect to a reference coordinate system at different image acquisition time points (Hartung, Fig. 8, and paragraphs 107 and 152, discloses sensors providing vehicle pose, location, and dynamic information including GPS, inertial, odometry (including visual)); 
a second pose determining module (Hartung, paragraph 152, sensors), configured to determine a second pose change of a calibration acquirer with respect to the reference coordinate system at different corrected image acquisition time points, wherein, the different corrected image acquisition time points are determined according to the 
a clock synchronization performing module (Hartung, Fig. 19, shows steps for clock synchronization, specifically please see step 1916), configured to perform a clock synchronization on the image acquirer and the calibration acquirer according to the first pose change of the image acquirer and the second pose change of the calibration acquirer corresponding to each correction time variable (Hartung, paragraphs 103 and 165, discloses “The timestamps from the system nodes are corrected for the system time, which is synched across all of the systems, based on Network Time Protocol, which is set from GPS signals (because GPS has an absolute timestamp that is universal among all GPS).  The GPS corrects the Network Time Protocol, which allows the autonomous vehicle platform and safety architecture to correct the sensor time, and correlate all of the different timestamps in a format that is a single time domain”).

As per claim 11, Hartung discloses a vehicle (Hartung, Figs. 2, 19 and 25, and paragraphs 37 and 180), comprising: 
a vehicle body, an image acquirer, provided on the vehicle body (Hartung, Fig. 2:202, and paragraph 35); 
a calibration acquirer, provided on the vehicle body (Hartung, Fig. 19, and paragraphs 35 and 103); and 

For rest of claim limitations please see the analysis of claim 1.

As per claim 16, Hartung further discloses the vehicle of claim 11, wherein the calibration acquirer is an inertial navigation device, a laser radar, a millimeter wave radar or other image acquirer (Hartung, paragraphs 150 and 152, discloses LiDAR).

Allowable Subject Matter
Claims 2-5, 7-10 and 12-15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633